Citation Nr: 0802685	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2006.  The case has since been returned to the Board for 
appellate review.

A hearing was held on April 11, 2006, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand: To ensure compliance with a prior remand 
and to obtain additional treatment records.  


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified in connection with his claim for 
service connection for congestive heart failure.  In this 
regard, the record contains a letter dated in September 2003, 
which informed of what the evidence must show to establish 
service connection on a secondary basis and of the division 
of responsibilities in obtaining the evidence.  However, the 
letter did not notify the veteran of what evidence was 
necessary to substantiate a claim for service connection on a 
direct or presumptive basis.  Nor did the letter inform the 
veteran to submit any evidence in his possession that 
pertains to the claim.  The Court has indicated that such 
specific notice is required to comply with the law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Indeed, the Board remanded the case in November 2006 for 
further development, to include providing the veteran with a 
notice letter informing him of what the evidence must show to 
substantiate a claim for service connection on a direct and 
presumptive basis and to submit any evidence in his 
possession that pertains to the claim.  In addition, the 
November 2006 Board remand instructed the RO to notify the 
veteran of the amendments to 38 C.F.R. § 3.310(b), effective 
as of October 10, 2006.  Although the RO did send the veteran 
a notice letter in January 2007, that letter did not notify 
him of these specific provisions.  As such, the veteran has 
not been provided proper notice.  The United States Court of 
Appeals for Veteran's Claims (Court) has held "that a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders." Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As such, compliance with the terms of the remand is 
necessary prior to further appellate review, and if not, "the 
Board itself errs in failing to ensure compliance." Id.  
Therefore, the Board finds it necessary to remand the 
veteran's claims so that the veteran may be provided a proper 
notice letter.

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that the veteran submitted a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, dated in 
May 2007 in which he indicated that he had received treatment 
from Dr. H.T. (initials used to protect the veteran's 
privacy).  However, the claims file does not contain 
treatment records from that physician.  In fact, it does not 
appear that any attempt was made to obtain those records.  
Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
congestive heart failure and diabetes mellitus.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1. The RO should undertake any 
additional development and/or 
notification deemed necessary for a 
full and fair adjudication of this 
case as required by recent Court 
decisions and updated agency protocol.  
In particular, the veteran must be 
sent a corrective notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes the following:

a.  The evidentiary requirements to 
establish service connection on a 
direct, presumptive, and secondary 
basis, including by aggravation.

b.  Notice of the amendments to 38 
C.F.R. § 3.310(b), effective as of 
October 10, 2006. The amended 
regulation provides:

(b) Aggravation of nonservice-
connected disabilities. Any 
increase in severity of a 
nonservice-connected disease or 
injury that is proximately due to 
or the result of a service- 
connected disease or injury, and 
not due to the natural progress of 
the nonservice-connected disease, 
will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or 
injury was aggravated by a service-
connected disease or injury unless 
the baseline level of severity of 
the nonservice- connected disease 
or injury is established by medical 
evidence created before the onset 
of aggravation or by the earliest 
medical evidence created at any 
time between the onset of 
aggravation and the receipt of 
medical evidence establishing the 
current level of severity of the 
nonservice-connected disease or 
injury. The rating activity will 
determine the baseline and current 
levels of severity under the 
Schedule for Rating Disabilities 
(38 CFR part 4) and determine the 
extent of aggravation by deducting 
the baseline level of severity, as 
well as any increase in severity 
due to the natural progress of the 
disease, from the current level.

c.  An explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

d.  The corrective notice should also 
address the division of 
responsibilities between the VA and 
the veteran for obtaining evidence, 
and it should request that the veteran 
submit "any" evidence in his 
possession that is relevant to his 
claim.

2.  The veteran should be afforded an 
opportunity to identify any additional 
medical treatment regarding his 
congestive heart failure received. 
Appropriate action must then be taken 
to obtain the identified records.  A 
specific request should be made for 
treatment records from Dr. H.T.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  This SSOC should 
include the version of 38 C.F.R. § 
3.310 that became effective on October 
10, 2006.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


